             Case 8:21-bk-03853-MGW          Doc 7    Filed 07/27/21     Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re                                                       Chapter 11

FICO FINANCIAL CORPORATION                                  Case No. 8:21-bk-03853-MGW

PARUSA INVESTMENT CORPORATION                               Case No. 8:21-bk-03854-MGW

                  Debtors                                   Joint Administration Pending
_________________________________________/

                    CHAPTER 11 CASE MANAGEMENT SUMMARY

        FICO Financial Corporation (“FICO”), by and through undersigned counsel, and pursuant

to Local Rule 2018-1 files this Chapter 11 Case Management Summary and states as follows:

A.      Description of the Debtors’ Business

        1.     Parusa Investment Corporation (“Parusa”) and FICO Financial Corporation filed

chapter 11 bankruptcy petitions (the “Petitions”) on July 23, 2021, under chapter 11 of title 11 of

the United States Code in the United States Bankruptcy Court for the Middle District of Florida,

Tampa Division.

        2.     The Debtors are seeking joint administration in the above captioned case of Parusa

Investment Corporation, 8:21-bk-03854-MGW (See Doc. No. 2).

        3.     No trustee has been appointed and the Debtors continue to operate their businesses

as debtors-in-possession. The Debtors are the owners of several commercial properties located

throughout Florida, Georgia and Texas, as follows:

               a.     Parusa is the owner of the following commercial property:

                     i.       Commercial office building located at 801 State Highway 161,

                              Grand Prairie, TX 75051. This property is 122,000 square feet,
           Case 8:21-bk-03853-MGW           Doc 7    Filed 07/27/21     Page 2 of 8




                             located on five acres. The building is nearly fully leased and also

                             has cellular tenants providing additional rental revenue. There is no

                             management company associated with this property, but this Debtor

                             pays an independent contractor to occasionally deal with tenant

                             issues. Parusa also owns a 2.0573 acre vacant lot adjacent to the

                             commercial office building.

             b.       FICO is the owner of the following commercial property:

                    i.       Commercial office building located at 5850 W. Cypress Street,

                             Tampa, Florida 33607. This property is a 40,000 square foot office

                             building with its largest tenant as a defense contractor and which

                             will soon be outfitted with significant high-tech improvements in

                             connection with a 10-year lease renewal.

                  ii.        East Lake Shopping Center located at 2015-2039 State Highway 60

                             East, Lake Wales, Florida, 33853. This property is a 45,000 square

                             foot shopping center.

                  iii.       Commercial office building located at 3300 Highlands Parkway,

                             Smyrna, Georgia 30082. This property is a 65,000 square foot office

                             property in an attractive area close to Atlanta, GA (collectively the

                             four (4) properties are referred to as the “Properties” and each

                             individually a “Property”).

      4.     FICO employs a management and/or leasing company to assist with each of the

above three FICO Properties. Roland Rothpletz provides hands on management, accounting and




                                               2
              Case 8:21-bk-03853-MGW         Doc 7    Filed 07/27/21    Page 3 of 8




leasing services for Parusa with the assistance of an independent contractor who oversees

contractors and vendors on an as-needed basis.

       5.       The Debtors derive their revenue from operating the Properties and leasing office

space to various commercial and governmental entities. Additionally, Parusa derives significant

revenue from the rental of rooftop space to various telecommunications companies for the

placement of cellular equipment.

B.     Location of the Debtors Operations

       6.       Parusa’s principal place of business is 500 Knights Run Ave., #914, Tampa, FL

33602. The principal asset of Parusa is a commercial office building located at 801 State Highway

161, Grand Prairie, Texas, 75051, with the adjacent vacant lot.

       7.       FICO’s principal place of business is 500 Knights Run Ave., #914, Tampa, FL

33602. The principal assets of FICO are located at the following addresses:

                a.     5850 W. Cypress Street, Tampa, Florida 33607;

                b.     2309 State Highway 60 East, Lake Wales, Florida, 33853; and

                c.     3300 Highlands Parkway, Smyrna, Georgia 30082.

C.     Reasons for Filing Chapter 11

       8.       The Debtors filed these chapter 11 cases to orderly maximize the value of the

Properties.

       9.       Since 2010, Parusa and its ultimate equity interest holder, Roland Rothpletz (“R.

Rothpletz”) have been embroiled in highly contested and extensive state court litigation (the

“State Court Case” or “Litigation”) with Xavier Bestenheider (“Bestenheider”) and Sixta

Financial, LLC (“Sixta” and collectively with Bestenheider the “Plaintiffs”). The Litigation




                                                 3
              Case 8:21-bk-03853-MGW              Doc 7     Filed 07/27/21       Page 4 of 8




initially stemmed from an alleged 2003 transaction between Parusa and Jacky Bestenheider 1 for

the purchase of Sixta and its assets. The Litigation came to a head in May of 2021 when a 13-day

jury trial was held. At the end of the trial, the jury found that Parusa was liable to Bestenheider in

the amount of $5,565,786.80 for money lent and found R. Rothpletz was liable to Bestenheider in

the amount of $500,000.00 for constructive fraud. 2

        10.     After the entry of the verdict, Parusa filed several post-trial motions on June 18,

2021, including a Motion for Remittitur; Motion for a New Trial; and a Motion for Judgment in

Accordance with Motion for Directed Verdict, or Alternatively Motion for Judgment

Notwithstanding the Verdict. On June 22, 2021 the Plaintiffs filed their Motion for Entry of Final

Judgment and Prejudgment Interest (collectively with the Motion for Remittitur, Motion for a New

Trial, and Motion for Judgment in Accordance with Motion for Directed Verdict, or Alternatively

Motion for Judgment Notwithstanding the Verdict the “Post-Trial Motions”) seeking entry of a

final judgment consistent with the jury verdict entered on June 3, 2021 together with pre-judgment

interest, and $500,000 on account of the constructive fraud claim, plus prejudgment interest.

Parusa also intends to appeal the jury’s verdict, if necessary.

        11.     As of the Petition date, none of the Post-Trial Motions have been set for hearing.

        12.     While Parusa believes that its Post-Trial Motions and appeal (if necessary) will

ultimately be successful, Parusa, along with FICO, determined that the filing of the Petitions was

necessary to address the potential liability of the jury verdict reached in the State Court Case and




1
 Jacky Bestenheider is a former business partner of R. Rothpletz and father of Xavier Bestenheider.
2
  Because the State Court determined that there was a merger between Parusa, Sixta, and related named entities
Pinewood Investment Corporation and Positively Gourmet, Inc., no ruling was entered as to Sixta. Parusa and
Rothpletz believe the State Court’s “merger” ruling was in error.



                                                      4
              Case 8:21-bk-03853-MGW           Doc 7       Filed 07/27/21   Page 5 of 8




ensure the orderly process of maximizing its assets values while protecting the interests of all of

their constituent creditors and equity interest holders.

D.      The Debtors’ Officers, Directors and Insiders, Including their Salaries at the Time of
        Filing and During the One Year Prior to Filing

        13.     Christophe Rothpletz (“C. Rothpletz”) is the president of Parusa and FICO. C.

Rothpletz does not receive a salary for his role as president of Parusa and does not receive a salary

for his role as president of FICO, although he actively manages the businesses and properties with

the assistance of the management companies at the FICO Properties (he is directly involved in the

tenant and leasing management at Parusa’s Texas Property).

        14.     Roland Rothpeltz is the secretary of Parusa and FICO, as well as the sole Director

of FICO. R. Rothpletz does not receive a salary from the Debtors. R. Rothpletz receives an annual

distribution from RCC Vision, Inc., the 100% shareholder of Parusa, of approximately $250,000

per year to manage the Parusa and FICO businesses and property affairs. R. Rothpletz is the

effective manager of the Texas Property, paying all the bills and negotiating leases. R. Rothpletz

and C. Rothpletz and C. Rothpletz’s company C&R Tax & Accounting Services, LLC, manage

the books and records of both Parusa and FICO.

E.      The Debtors Gross Revenues

        15.     Parusa’s gross revenue for 2020 was $1,887,779.00.

        16.     FICO’s gross revenue for 2020 was $1,730,970.00.

F.      Amounts Owed to Various Creditors

        17.     The Debtors’ primary creditor is a contingent, disputed, and unliquidated claim held

by Bestenheider. While the Debtors believe that they ultimately are not liable to Bestenheider,

Bestenheider may assert a claim in the amount of $7,537,358.62 on account of the verdict reached

in the Litigation.



                                                  5
              Case 8:21-bk-03853-MGW          Doc 7    Filed 07/27/21      Page 6 of 8




        18.     The Debtors also have several unsecured claims owed to tenants due to buildout

and leasing commission provisions contained in their respective leases. The specific amounts are

still being determined and will be more fully reflected upon the filing of the Debtors’ finalized and

complete schedules.

        19.     The Debtors also owe amounts to unsecured creditors incurred in the operation of

the Properties. Such amounts are still being determined and are more fully reflected upon the

filing of the Debtors’ finalized and complete schedules.

        20.     The Debtors do not believe they have any secured or past-due unsecured priority

creditors.

G.      General Description and Approximate Value of the Debtors’ Current and Fixed
        Assets

        21.     The Debtors’ current assets are the Properties and the rental income associated with

each property.       The Debtors believe that these Properties’ fair market values total nearly

$30,000,000 and will be more than sufficient to pay all of the Debtors’ legitimate creditors.

                a.       801 State Highway 161, Grand Prairie, TX 75051 ($15,000,000), with

                         adjacent vacant land of 2.0573 acres ($500,000)

                b.       2309 State Highway 60 East, Lake Wales, Florida, 33853 ($1,500,000)

                c.       5850 W. Cypress Street, Tampa, Florida 33607 ($7,000,000)

                d.       3300 Highlands Parkway, Smyrna, Georgia 30082 ($5,500,000)

H.      Number of Employees and Gross Wages Owed as of the Petition Date

        22.     The Debtors do not have any direct employees and there are no wages owed as of

the Petition Date.




                                                  6
               Case 8:21-bk-03853-MGW          Doc 7    Filed 07/27/21     Page 7 of 8




I.     Status of the Debtors’ Payroll and Sales Tax Obligation (if applicable)

       23.       The Debtors do not believe that there are any outstanding payroll or sales tax

obligations.

J.     Anticipated Emergency Relief to Be Requested Within the First 14 Days After the
       Petition Date

       24.       The Debtors anticipate filing the following on or within the first 14 days following

the Petition Date:

                 a.     Motion for Joint Administration (Doc. No. 2);

                 b.     Application to Employ Scott A. Underwood and Underwood Murray, P.A.

                        Effective as of the Petition Date (Doc. No. 4 in Case No. 8:21-bk-03854-

                        MGW);

                 c.     Application to Employ Keen Summit Capital Partners, LLC as Real Estate

                        Broker and Authorize Use of Property of the Estate Outside the Ordinary

                        Course (Doc. No. 7 in Case No. 8:21-bk-03854-MGW);

                 d.     Application to Employ Link & Rockenbach, PA as Special Counsel to the

                        Debtors (Doc. No. 6 in Case No. 8:21-bk-03854-MGW);

                 e.     Application to Employ Wright Ponsoldt & Lozeau, Trial Attorneys, LLP,

                        as special counsel to the Debtors (Doc. No.5 in Case No. 8:21-bk-03854-

                        MGW);

                 f.     Motion to Maintain Pre-Petition Bank Accounts;

                 g.     Motion to Determine Adequate Assurance for Payment of Utility Services

                        (Doc. No. 8 in Case No. 8:21-bk-03854-MGW); and

                 h.     Declaration of Christophe Rothpletz in Support of Petitions and First Day

                        Motions (Doc. No. 9 in Case No. 8:21-bk-03854-MGW).



                                                  7
             Case 8:21-bk-03853-MGW          Doc 7     Filed 07/27/21     Page 8 of 8




K.     The Debtors’ Goals

       25.     The Debtors filed their Petitions to preserve the value of the Properties and to

maximize the returns for creditors and equity interest holders in this proceeding will receive. The

Debtors anticipate filing a plan of reorganization that provides for the reserve of sufficient funds

to satisfy any potential adverse judgment in favor of Bestenheider while allowing the Debtors to

orderly maximize the value of their assets. In furtherance of this goal, the Debtors will shortly be

filing their proposed joint plan of reorganization and disclosure statement and will be actively and

aggressively marketing the Properties upon the Court’s approval of the Debtors’ real estate broker.

       Dated: July 27, 2021.

                                              Respectfully submitted,

                                              /s/ Megan W. Murray
                                              Scott A. Underwood
                                              Florida Bar Number 0730041
                                              Megan W. Murray
                                              Florida Bar Number 0093922
                                              Adam M. Gilbert
                                              Florida Bar Number 1011637
                                              UNDERWOOD MURRAY PA
                                              100 N Tampa St. Suite 2325
                                              Tampa, FL 33602
                                              Tel: (813) 540-8401
                                              Email: sunderwood@underwoodmurray.com
                                                      mmurray@underwoodmurray.com
                                                      agilbert@underwoodmurray.com
                                              Proposed Counsel for the Debtors


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and accurate copy of the foregoing, that was filed with
the Clerk of Court, has been furnished electronically to those parties registered to receive service
via CM/ECF, on July 27, 2021, including the United States Trustee, who is registered to receive
electronic notices in this case.

                                              /s/ Megan W. Murray
                                              Megan W. Murray, Esq.



                                                 8
